El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Este pleito y su apelación ban seguido el curso de. otro pleito y de su apelación con el número 2435 de este tribunal, por tratarse en ellos de cuestiones análogas y perseguirse consecuencias de un mismo acto inicial; pleito que comen-zado en 1916 fue fallado cuatro años después, celebrándose la vista de la apelación a los cinco años por las sucesivas suspensiones de vista solicitadas, casi todas por los apelan-tes, lo que nos demostraba que las partes no tenían gran prisa en la resolución de su apelación y por eso dimos pre-ferencia a otros asuntos para su despacho. En estos días ha sido transado el otro pleito No. 2435 que era primordial por envolver cuestiones más fundamentales e importantes que las del presente pleito y por tanto pasaremos a resolver esta apelación.
La mercantil de San Juan B. Borrás Hermanos fue de-clarada en quiebra en 1875 siendo uno de sus acreedores don Guillermo Bamís por diez mil pesos de la moneda entonces circulante. Esa sociedad llegó a un arreglo con sus acree-dores y en el año 1876 don Bartolomé Borrás, uno de sus socios, garantizó el pago a sus acreedores en los once años siguientes, hipotecándoles su hacienda Santa Catalina radi-cada en Caguas. Diecisiete años después, muerto don Bar-tolomé Borrás, su viuda doña Gerónima Ginart y las dos hijas de ese matrimonio, nombradas Juana y Catalina Bo-rrás Ginart otorgaron en 1893 escritura pública en la que sin perjuicio de la garantía hipotecaria que tenían don Eran-*267cisco y doña María Antonia Ramís como herederas do su padre don Guillermo Ramís por la hipoteca constituida en 1876 por don Bartolomé Borrás a favor de los acreedores de B. Borrás Hermanos, les hipotecaron dos fincas, una de 60 cuerdas y otra de 76 cuerdas con 77 centavos para garan-tizarles la cantidad de 7,300 mejicanos, resto de su acreen-cia de diez mil pesos, ofreciendo pagarlos en siete años con el interés de ciento treinta pesos españoles por trimestres adelantados y declarando al mismo tiempo subsistente la hi-poteca sobre la hacienda Santa Catalina constituida por su padre don Bartolomé Borrás, la que hicieron extensiva a los intereses que se obligaron a pagar a la Sucesión Ramís. Doña Gerónima Ginart murió en 1896 y en 1903, estando in-soluta esa deuda, los hermanos Ramís presentaron demanda para su cobro en la Corte de Distrito de Humacao por el procedimiento ejecutivo de la Ley de Enjuiciamiento Civil Española entonces vigente y dirigieron su acción contra doña Juana y doña Catalina Borrás Ginart como herederas de don Bartolomé Borrás; contra las mismas como herederas de doña Gerónima Ginart; contra Juan Salvá Ginart, hijo del primer matrimonio de doña Gerónima Ginart; contra Bar-tolomé Salvá Santiago, como representante de los derechos de su padre Antonio Salvá Ginart, muerto en 1893 antes que su madre doña Gerónima; y contra don Pascual Borrás como liquidador de B. Borrás Hermanos. En ese ejecutivo fueron notificados personalmente y requeridos de pago los deman-dados menos Juan Salvá y Bartolomé Salvá, por estar au-sentes en ignorado paradero, pero su citación y requerimiento de pago fué hecha en sus nombres a los otros demandados y también por edictos publicados en un periódico y en el sitio público de costumbre. En ese ejecutivo se dictó sentencia de remate el 1 de julio de 1903 contra bienes de los deman-dados para hacer efectiva la deuda reclamada, pero en vir-tud de una orden de injunction quedó paralizado su cumpli-miento hasta el 12 de junio de 1905 en cuya fecha, vigente la ley de 9 de marzo de 1905 sobre sentencias y manera de *268satisfacerlas, ordenó la corte que el marshal hiciera que se pagasen a ios ejecutantes los $4,710.74 reclamados y recono-cidos por la sentencia con bienes de los deudores, particu-larmente con las dos fincas de 60 cuerdas y de 76 cuerdas 77 centavos ya embargadas y que si esos bienes no fuesen bastantes procediese contra cualquier otra propiedad de los demandados, fill marshal vendió en pública subasta las dos fincas de 60 cuerdas y 76 cuerdas 77 centavos y no alcan-zando el precio obtenido a cubrir el crédito ejecutado em-bargó y vendió la hacienda Santa Catalina en el año 1905. De una escritura pública del año 1909 resulta que por vir-tud de una orden de ejecución librada en dicho ejecutivo el márshal embargó y adjudicó a los hermanos Ramís seis fin-cas: una de 22 cuerdas 66% centavos; otra de 53 cuerdas; otra de 14 cuerdas; otra de 20, otra de 15 y otra cuyo nú-mero de cuerdas no se consigna en la demanda, venta que fué inscrita en el registro de la propiedad el 11 de noviem-bre de 1911. En 13 de enero de 1911 los Ramís vendieron dos de esas seis fincas a los menores Juncos López que fue-ron inscritas en el año 1914; y en 30 de mayo de 1916 ven-dieron otras dos de esas fincas a Onofre Solano.
Después de esos hechos Juana Borrás Ginart; José y Catalina Fernández Borrás como herederos de su madre Catalina Borrás Ginart; Bartolomé Salvá y cuatro menores de edad apellidados Salvá Marién representados por su madre, y como herederos de Antonio Salvá Ginart, demandaron a los hermanos Ramís, a los menores Juncos López y a Onofre Solano. En esa demanda origen de este pleito se relacio-nan algunos hechos expuestos al principio pues otros resul-tan de las pruebas presentadas en el juicio y se reclama qué les sean entregadas a los demandantes las seis fincas última-mente vendidas en el expresado juicio ejecutivo, alegando que éste es nulo, Io. porque después de ser vendidas varias fincas en el ejecutivo en 1905 los ejecutantes, en el año 1909 y sin mediar orden de la corte obtuvieron del Secretario de. la misma nueva orden de ejecución habiéndose vendido el 30 *269de septiembre de ese año en subasta las seis fincas objeto de este pleito; 2o. porque los demandantes Salvá Marién no fue-ron citados en dicho ejecutivo ni comparecieron en él; y por-que Bartolomé Salvá estaba ausente y no fué citado ni em-plazado en dicho juicio.
Los demandados opusieron varias defensas en oposición a la demanda y celebrado el juicio fué declarada sin lugar la demanda, cqntra cuyo fallo interpusieron los demandantes este recurso de apelación. Después de interpuesta la ape-lación desistieron los apelantes de su recurso en cuanto a Onofre Solano por lo que nuestra decisión se referirá única-mente a los menores Juncos López y a los hermanos Ramís.
No resulta de los autos que la orden de ejecución con la cual el márshal vendió las seis fincas que motivan este pleito fuese expedida sin permiso de la corte en el año 1909, cuatro años después de vendidas las otras fincas, como se alega en la demanda, pues todo lo que aparece en las pruebas es una muy ligera reseña de la escritura pública de 30 de septiembre de 1909 de venta de esas .seis fincas otorgada por el márshal a favor de los hermanos Ramís en' la que se dice que se expidió a dicho funcionario un mandamiento de ejecución pero cuyo mandamiento no se copia, por lo que ignoramos si fué expedido o no por orden de la corte y por tanto no tenemos base para considerar la primera cuestión pro-, puesta por los demandantes.
 T en cuanto al motivo de nulidad por no haber sido citados los menores Salvá Marién en el ejecutivo que produjo la venta de esas fincas, tenemos que decidir que ellos no eran parte en dicho ejecutivo como herederos de doña G-erónima G-inart, ni tampoco tienen derecho a promover el presente pleito, porque siendo ellos hijos naturales de Antonio Salvá G-inart, que premurió a su madre legítima doña Gerónima Ginart, no tienen por ser tales hijos naturales derecho a la herencia de dicha señora de acuerdo con el arculó 943 del Código Civil Español vigente a la muerte de *270doña Gerónima, y segitn ña sido resuelto en el caso de Soriano v. Rexach, 23 D.P.R. 573.
Con respecto al otro motivo fundado en la falta de citación del ausente Bartolomé Salva Santiago, no existe la nulidad que se alega porque él fué citado como disponían en los juicios ejecutivos los artículos 1442 y 1458 de la Ley de Enjuiciamiento Civil para el caso de ignorado paradero, haciéndose la citación y el requerimiento de pago en su nombre a los otros demandados que se hallaban encargados de los bienes, y publicándose edictos en periódicos y en sitio público de costumbre para su citación.

Por las razones expuestas la sentencia apelada debe ser confirmada.